Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-16, and 18-22 are pending as of the reply and amendments filed on 11/10/20. Claims 4 and 17 are canceled. Claims 18-22 have been newly added. Claims 6-10, 14-16 are withdrawn as being directed to a non-elected invention; due to the amendments to claims 6 and 10, now directed to a medicament rather than a method, these claims have been rejoined and included for examination. Claims 7-9 and 14-16 remain withdrawn due to the restriction.
The previous rejection of claims 1-5 and 11-13 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The 103 rejection of claims 1-5 and 11-13 over Darrow in view of Kuroita, and further in view of Ma is withdrawn in view of the amendments.
Due to the amended claims, examination has been extended to another neutral endopeptidase inhibitor, N-(3-carboxy-1-oxopropyl)-(4S)-p-phenylphenylmethyl)-4-amino-(2R)-methylbutanoic acid, in combination with the previously elected species of formula (I), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. A new 103 rejection is made based on examination of the additional species, discussed below. 
Upon consideration of the amended claims, a new rejection under 35 USC 112(b) is made, discussed below.
Claims 1-3, 5-6, 10-13, and 18-22 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 10-13, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 is drawn to a composition comprising: (a) at least one neutral endopeptidase inhibitor or a pharmaceutical salt or ester thereof; and (b) at least one compound of formula (I) or a 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Claim 1 further recites “the (a) is at least one of the following compounds: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
The sections of claim 1, “wherein the at least one neutral endopeptidase inhibitor is selected from…” and “the (a) is at least one of the following compounds..” actually both refer to the neutral endopeptidase inhibitor, since “(a)” in claim 1 refers to the neutral endopeptidase inhibitor. However, each of the above referred to sections recites completely different compounds in the groups for “wherein the at least one neutral endopeptidase inhibitor is 
For the sake of providing compact prosecution, the claims were examined with respect to the neutral endopeptidase inhibitor being selected from within either group of compounds under “wherein the at least one neutral endopeptidase inhibitor is selected from…” and “the (a) is at least one of the following compounds..”.
It is also noted that claim 1 recites the compound “4--bis-(S)-isoserine” in the section of compounds “wherein the at least one neutral endopeptidase inhibitor is selected from…”, but at least part of the nomenclature for this compound appears to be missing. 
Claim 11 as amended recites the kit of claim 2, wherein the pharmaceutical salt of formula (I) is a potassium salt having the chemical formula selected from a variety of compounds; the later part of this claim also recites “wherein the potassium salt of the compound of formula (I) is selected from at least one of the group consisting of an amorphous, crystalline form I, crystalline form II, crystalline form III, and crystalline form IV of formula (1K)”, followed by “wherein the potassium salt of the compound of formula (I) is the crystalline form I or the crystalline form II of the compound 1K, or a mixture of the crystalline form I and the crystalline form II of the compound 1K in any ratio”. This claim as amended is still indefinite, since the claim recites a broad limitation followed by narrower limitations; for example, the initial part of the claim recites the pharmaceutical salt of formula (I) is a potassium salt having the chemical formula selected from a variety of compounds, which is the broader limitation, 
For the sake of providing compact prosecution, the claims were examined with respect to the broader recited limitations. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 10-13, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb, WO 2007056324 (publ. 5/18/2007) in view of Kuroita et. al., US 20050187269 (publ 8/25/2005, of previous record), and further in view of Ma et. al., CN 104774196A (publ. 7/15/2015, English translation and original publication both provided, of previous record); and Lei et. al., WO 2018010622 A1 (priority appl. filing date 7/11/2016, publ. on 1/18/2018). As Lei was published in Chinese, the English language equivalent, US 20190177312 A1, will be referred to for discussion. 
The claims are drawn to a pharmaceutical composition comprising: (a) at least one neutral endopeptidase inhibitor, N-(3-carboxy-1-oxopropyl)-(4S)-p-phenylphenylmethyl)-4-
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
Webb teaches a combination comprising an angiotension II receptor blocker (ARB), a calcium channel blocker, and a neutral endopeptidase (NEP) inhibitor, having utility for treating cardiovascular disorders such as hypertension and congestive heart failure (Abstract; p. 1, 1st & 2nd para). NEP inhibitors are taught to encompass the species N-(3-carboxy-1-oxopropyl)-(4S)-p-phenylphenylmethyl)-4-amino-(2R)-methylbutanoic acid or a pharmaceutical salt thereof, and in particular, this NEP inhibitor is taught to be especially suitable (p. 19, last 3 lines-p. 20, top para; p. 20, last para-p. 21, top 2 lines; p. 21, 2nd full para). Webb teaches a kit comprising separate pharmaceutical compositions, comprising the ARB in one composition with a suitable carrier, another composition comprising the calcium channel blocker and a carrier, and yet another composition comprising the NEP inhibitor and an acceptable carrier, wherein each composition is present within separate compartments or containers (p. 25, 3rd para-p. 26, 1st full para). Webb teaches the preferred dosage range for the NEP inhibitor to range from about 20-800 mg. per day (p. 24, 3rd para), and the effective amount for the ARB compound to range from about 20-320 mg. per day (p. 23, next to last para). A dose of NEP inhibitor of 20 mg. and a dose of ARB compound of 20 mg. would 
Webb doesn’t explicitly teach the ARB compound of the elected species. 
Kuroita teaches benzimidazole derivatives having long lasting angiotension II receptor antagonist activity (Abstract; para [0001]). The benzimidazole derivative A II receptor antagonists share some structural features with the elected compound of formula (I) (para [0009-0012]): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; wherein R1 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Kuroita teaches the compounds in the form of salts, and teaches the potassium salt to be preferred (para [0013], [0050-0051], [0053]).  
Kuroita doesn’t teach the elected species of formula (I). 
Ma teaches a benzimidazole compound that is an ester derivative of azilsartan, having therapeutic utility for treating hypertension (see English translation Abstract; p. 2 of 13, lines 10-20). Ma teaches azilsartan as an angiotensin II (A II) receptor antagonist that has significant 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Ma teaches synthesis of compound 6, and doesn’t teach the compound in crystalline form (see p. 6 of 13, line 203-p. 8 of 13, line 269); therefore, it would have been prima facie obvious this compound would have been in amorphous form.  
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed pharmaceutical composition comprising the neutral endopeptidase inhibitor, N-(3-carboxy-1-oxopropyl)-(4S)-p-phenylphenylmethyl)-4-amino-(2R)-methylbutyric acid; and the elected A II receptor antagonist, in the form of a potassium salt and in amorphous form, in view of the combined teachings of Webb, Kuroita, and Ma. Webb teaches a combination comprising an angiotension II receptor blocker (ARB), a calcium channel blocker, and a neutral endopeptidase (NEP) inhibitor, having utility for treating cardiovascular disorders, with N-(3-carboxy-1-oxopropyl)-(4S)-p-phenylphenylmethyl)-4-amino-
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 of formula (I), wherein the mass ratio of NEP inhibitor to compound of formula (I) is 1:1, by routine experimentation. 
Ma doesn’t teach crystalline form (I) or (II) as recited by claim 20. 
Lei teaches crystalline forms of the potassium salt of compound (A), shown below (Abstract; para [0005], [0007]), including crystalline form I and/or II, and/or III, and/or IV of this compound (para [0008-0009]): 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Lei teaches crystalline form II of this compound to have improved stability compared to crystalline forms I and III under room temperature (para [0101-0104]). 
. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-3, 5-6, 10-13, and 18-22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.